Case: 16-11593      Document: 00513994483         Page: 1    Date Filed: 05/16/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 16-11593                                    FILED
                                  Summary Calendar                              May 16, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MELISA ZUNIGA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:13-CR-221-2


Before HIGGINBOTHAM, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Melisa Zuniga, federal prisoner # 47145-177, appeals the district court’s
denial of her 18 U.S.C. § 3582(c)(2) motion to reduce her sentence based on
Amendment 794 of the Guidelines. She argues that the amendment is a
clarifying amendment and should be applied retroactively.
       This court reviews de novo whether a district court has authority to
reduce a sentence under § 3582(c)(2). United States v. Jones, 596 F.3d 273, 276


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11593     Document: 00513994483    Page: 2   Date Filed: 05/16/2017


                                 No. 16-11593

(5th Cir. 2010).     Section 3582(c)(2) applies only to retroactive guidelines
amendments as set forth in U.S.S.G. § 1B1.10(d). See Dillon v. United States,
560 U.S. 817, 826 (2010). Amendment 794 is not listed in U.S.S.G. § 1B1.10(d)
as an amendment for which a sentence reduction under § 3582(c)(2) may be
granted.   See § 1B1.10(d).     Therefore, the district court did not err in
determining that it did not have the authority to reduce Zuniga’s sentence
based on Amendment 794.        See Jones, 596 F.3d at 276; United States v.
Doublin, 572 F.3d 235, 237 (5th Cir. 2009).
      AFFIRMED.




                                       2